UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MANUEL GONZALEZ-ALMAZAN, a/k/a                   No. 03-4369
Manuel Almazan-Gonzalez, a/k/a
Ernesto Gonzales-Hernandez,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-02-136)

                  Submitted: December 30, 2003

                      Decided: January 23, 2004

Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Samuel J. Randall, IV, LAW OFFICES OF SAMUEL RANDALL,
IV, P.C., Wilmington, North Carolina, for Appellant. Frank DeArmon
Whitney, United States Attorney, Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
2                UNITED STATES v. GONZALEZ-ALMAZAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Manuel Gonzalez-Almazan appeals his conviction and eighty-six-
month sentence for illegal reentry by a deported alien. His attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising two issues but stating that there are no meritorious
issues for appeal. Gonzalez-Almazan has filed a pro se supplemental
brief. We affirm.

   In the Anders brief, counsel contends that the district court erred
by permitting Gonzalez-Almazan to waive his right to counsel at the
sentencing hearing and by failing to appoint substitute counsel.
Gonzalez-Almazan requested another attorney because he felt that his
attorney had "discriminated" against him by refusing certain "op-
tions." Further, he stated that he wanted substitute counsel because of
"family motives." The district court refused the request to continue
sentencing so that Gonzalez-Almazan could secure other counsel. The
court gave Gonzalez-Almazan the choice of continuing with present
counsel or with proceeding pro se, with counsel available on a stand-
by basis. Gonzalez-Almazan elected to represent himself and signed
a waiver-of-counsel form. His attorney remained as stand-by counsel.

   Having reviewed the sentencing transcript, we conclude that
Gonzalez-Almazan clearly and unequivocally expressed his desire to
represent himself. Gonzalez-Almazan raised objections to the presen-
tence investigation report, one of which the district court sustained.
Although Gonzalez-Almazan has a limited education and is Spanish-
speaking, he has extensive experience with the criminal justice system
dating back at least to 1993. The totality of the record supports a find-
ing that his waiver of counsel was valid. See United States v. Frazier-
El, 204 F.3d 553, 558 (4th Cir. 2000). Additionally, we note that a
defendant does not have an absolute right to substitute counsel and
conclude that the district court did not abuse its discretion in declining
                 UNITED STATES v. GONZALEZ-ALMAZAN                    3
Gonzalez-Almazan’s request for substitute representation. See United
States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994).

   Gonzalez-Almazan raises several issues in his pro se brief. None
of the issues has merit. He was properly assigned one criminal history
point for an Iowa conviction for driving while intoxicated. Gonzalez-
Almazan does not dispute that he was sentenced to forty-eight hours
in jail and a $500 fine for this offense. See U.S. Sentencing Guidelines
Manual § 4A1.1(c) (2002). The asserted biographical errors in the
report had no impact on his sentence. Because ineffective assistance
of counsel is not apparent on the face of the record, Gonzalez-
Almazan’s complaint about counsel’s performance is not cognizable
on appeal. See United States v. Richardson, 195 F.3d 192, 198 (4th
Cir. 1999). Finally, our review of the Fed. R. Crim. P. 11 proceeding
discloses that Gonzalez-Almazan was fully competent to enter a
guilty plea and that he did so knowingly, voluntarily, and intelli-
gently.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm the
conviction and sentence. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
counsel may move in this court for leave to withdraw from represen-
tation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED